Carr, J.
delivered the resolutions of the court:
1. That the contracts between Clarkson and Jacobs of the 23d March and 22d May 1815; the tobacco contract of the 6th February 1816; the charge by Garland against Clarkson, of 482 dollars 74 cents, for trouble &c. and interest be. and the re-sale by Garland to Clarkson of the ten slaves at an advance of 600 dollars on the price they cost him; were all usurious transactions.
*1612. That Garland shall not be allowed to charge Clark-son with the bond of the 6th August 1817, for 11250 dollars, unless he shall shew the consideration thereof.
3. That in taking the accounts, all usurious gain should be expunged, or accounted for by the party receiving it: if Clarkson’s payments shall be found to exceed the principal and interest of the claims unaffected by usury, together with the principal of the usurious debts, then legal interest, should be allowed on the sums infected with usury, to the extent only of extinguishing such excess of payment; but if there shall still remain a balance of such excess, then that balance with interest thereon shall be paid to Clarkson by the party who received it.
4. The majority of the court was of opinion, that the sales made under the deeds of trust, are not to be disturbed.*
The consequences of these principles are :
That Clarkson should be charged to Jacobs, with 2335 dollars, as of the 23d March 1815, with interest thereon from that date, and with 2666 dollars 66 cents as of the 22d May 1815, with interest thereon from that date; and credited by 6329 dollars 17 cents, as of the 23d March 1816, that being the sum with interest for which Garland finally accounted to Jacobs: and Jacobs should be decreed to pay the balance with interest from the last date.
That, in stating the account between Garland and Clark-son, Garland should be allowed to debit Clarkson with 6329 dollars 17 cents as of the 23d March 1816, with interest from that date : but he should not be allowed the 482 dollars 74 cents: nor should he be allowed the advance of 600 dollars on the re-sale of the ten slaves : nor should he be allowed to charge the bond of 11250 dollars of the 6th August 1817, unless he' should shew the consideration thereof; and if that bond should appear to be usurious, he *162should only be allowed to charge the true principal sum, with interest, upon the principles before stated.
And that Garland and Jacobs, jointly, should be charged with the difference between the 11 dollars 15 cents per and ^g true value of the tobacco, with interest from the delivery thereof; such value to be fixed by ascertaining the current market price of such tobacco, on or about the 6th February 1816, taking into consideration its quality, and the time allowed for the delivery thereof.
Decree reversed, and cause remanded to be proceeded in according to the principles here declared.

 Tile court did not assign the reason on which it founded this resolution. It was that (it is presumed) which was suggested in Mr. Stanard’s argument of the point.